*440On Application for Rehearing.
In the opinion heretofore rendered in this case we held that under articles 2264 and 2266 of the Revised Oivil Code an unrecorded lease of real estate was “ without effect ” “null and void, ” as against subsequent bona fide purchasers and creditors of the lessor. These articles were incorporated in the Code of 1870 for the first time, though there was in the Acts of 1855 a statute to the same effect as article 2264. Article 2266, as it now exists, is substantially new legislation, and appears in the Code of 1870 for the first time. AVe do not think these facts warrant or sustain the assertion made by the counsel that we have “suddenly introduced into our jurisprudence a doctrine at toar with the settled views of half a century." As we have seen, article 2266 is but eight years old, and if the jurisprudence were settled differently a half-century ago, we do not feel at liberty to adhere to doctrines -which would be in direct conflict with a later provision of the Code. But as we are not referred by the counsel to any of the cases which establish his views, and knowing of none ourselves, we are dispensed from its further notice. It may be that the rule of article 2266 is a harsh one. ■ If so we are not the proper authority to change it.
But the counsel says that we declare the lease from Clark to Boyd without effect and-null and void as to Summers and Brannins, and yet proceed to enforce it against Boyd. In response to this we have only to say, that when Mr. Boyd’s enjoyment under the lease was disturbed by the seizure he had the perfect right to abandon the premises, and proceed against Clark for restitution of the rents ho had paid in advance (by negotiable promissory notes). But if he elected to continue his possession after the seizure, with the sheriff’s consent, and without changing the terms, there was, as it were, a tacit reconduction or attornment, and the seizing creditor properly measured his claims by the agreed rents.
AVe made no reference to “Maduel vs. Mousseaux,” 29 A. 231, because we did not then and do not now consider that case as iu conflict with ,our views in this. That case announces correctly the general rule as to the liabilities of garnishees. This case rests upon wholly different principles, and is based upon exceptions to that rule. AV'e do not share the counsel’s fears as to the disastrous consequences which are to follow our ruling in this case. On the contrary, we think that the rule of article 2266 is a very salutary one, and in perfect harmony with the theory of our constitution and laws on the subject of registry. If you will not give effect to a sale, or a donation, or a grant of usufruct, or mortgage, or privilege as against third persons, without registry, why should the rule differ for leases, which may be for long series of years ? *441There is no doubt that the general rule is “that no one can transfer a greater right than he himself has; except (says article 2015 C. C.) where the neglect of some formality required by law luis subjected the owner of the real incumbrance” (such as servitudes, leases, etc.) “to a loss of bis right, in favor of a creditor or bona fide purchaser.” That is precisely the case here. Boyd neglected a formality required by law for the preservation of his rights against creditors of Clark.
This article 2015 fully sustains the other proposition maintained in this case, to wit: that when a lease of real estate has been preserved by the formality of registry, and is made in good faith, without fraud, it is good against subsequent purchasers and creditors, without precedent, mortgages, or privileges, and rents paid in advance by the tenant can not be demanded again or his enjoyment disturbed.
We see no reason to doubt the correctness of our decree in this case, and the rehearing- is refused.